Citation Nr: 1700191	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  06-32 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a gastrointestinal disability.

4.  Entitlement to an increased rating in excess of 20 percent for patellofemoral pain syndrome of the right knee, exclusive of a period during which the Veteran is receiving a temporary total rating.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  Jurisdiction was subsequently transferred to the Baltimore, Maryland RO.  In the November 2004 rating decision, the RO denied entitlement to service connection for gastrointestinal disability and entitlement to an increased rating in excess of 10 percent for patellofemoral pain syndrome of the right knee.  Additionally, the November 2004 rating decision denied to reopen the Veteran's previously denied claim of entitlement to service connection for a left disability.  However, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

As to the increased rating claim for patellofemoral pain syndrome of the right knee, the Veteran submitted an ambiguous October 2006 VA Form 9 (substantive appeal).  On the Form 9, the Veteran indicated that she wished to appeal all of the issues listed on the statement of the case (SOC) and listed the issues of service connection for a gastrointestinal disability and left knee disability as the only issues that she wished to appeal.  However, the Board will resolve the ambiguity in favor of the Veteran and will adjudicate the increased rating claim for patellofemoral pain syndrome of the right knee herein. 

In an August 2006 rating decision, the Decision Review Officer (DRO) increased the assigned rating for patellofemoral pain syndrome of the right knee to 20 percent, effective May 14, 2004.  The Veteran has not expressed satisfaction with the increased disability rating; thus, this issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

In an October 2013 rating decision, the RO granted a temporary 100 percent disability rating for patellofemoral pain syndrome of the right knee from March 29, 2012, to April 31, 2012.  As the Veteran is receiving the maximum disability rating during that period, the Board will not address the issue of entitlement to a higher disability rating for that period.

In October 2014, the Board remanded the Veteran's claims of whether new and material evidence has been received to reopen a claim for service connection for a left knee disability and entitlement to service connection for a gastrointestinal disability to afford her a Board hearing. 

In September 2016, the Veteran and her spouse testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

The issues of entitlement to service connection for a gastrointestinal disability and entitlement to an increased rating in excess of 20 percent for patellofemoral pain syndrome of the right knee, exclusive of a period during which the Veteran is receiving a temporary total rating, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a February 1999 rating decision, the RO denied the Veteran's application to reopen her previously denied claim for entitlement to service connection for a left knee disability.  The Veteran did not appeal this decision, and new and material evidence was not received within one year after it was issued.

2.  Evidence received since the February 1999 rating decision relates to an unestablished fact that raises a reasonable possibility of substantiating the claim of service connection for a left knee disability.

3.  The evidence is at least evenly balanced as to whether the Veteran's left knee disability is related to her active duty military service.


CONCLUSIONS OF LAW

1.  The February 1999 rating decision that denied the application to reopen the claim for entitlement to service connection for a left knee disability is final.  
38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  Since the February 1999 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for a left knee disability are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

As the Board is granting the application to reopen the previously denied claim of entitlement to service connection for a left knee disability and the service connection claim for a left knee disability, further discussion of the VCAA is unnecessary.

II.  New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order to reopen a previous and final disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is not available to corroborate it.  Id; see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009) & Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007). 

Here, the Veteran's original claim for service connection for a left knee disability was denied in a December 1996 rating decision, on the basis that the Veteran did not have a current left knee disability.  She did not appeal that decision, nor was new and material evidence associated with the record within one year of its issuance.  

Accordingly, the December 1996 rating decision is final.  See 38 U.S.C.A. § 7105(c); Bond, 659 F.3d at 1362; 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The Veteran attempted to reopen her claim of service connection for a left knee disability in February 1997 and the RO denied her petition in March 1997 on the basis that a current left knee disability did not have its onset in service or was not otherwise related to a disease or injury in service. 

Accordingly, the March 1997 rating decision is final.  See 38 U.S.C.A. § 7105(c); Bond, 659 F.3d at 1362; 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

In August 1998, the Veteran filed an application to reopen the claim of entitlement to service connection for a left knee disability.  In the February 1999 rating decision, the RO denied the claim because the left knee disability did not have its onset in service, is otherwise related to a disease or injury in service, or is etiologically related to the service-connected right knee disability.

The relevant evidence of record at the time of the February 1999 rating decision consisted of service treatment records (STRs); Reserve STRs; November 1996 VA examination report; the Veteran's statements; and VA and private treatment records.  Specifically, the evidence showed that the Veteran's STRs documented her complaints of left knee pain and that she was assessed with patellofemoral syndrome.  See, e.g., STRs dated November 1987 and May 1988.  An August 1994 Reserve STR revealed that the Veteran sought treatment for her left knee disability and that she had left knee trouble initially in 1986.  The Veteran's statements show that she contended that her left knee disability began during service and that she has had pain since service.  See, e.g., VA examination report dated November 1996.  VA treatment records showed continued treatment for her left knee disability.  See VA treatment record dated May 1998. 

In May 2004, the Veteran filed an application to reopen the claim of entitlement to service connection for a left knee disability.  

Since the RO's February 1999 denial, the relevant evidence includes Social Security Administration (SSA) records; January 2005 and December 2014 VA examination reports; lay statements; the Veteran's statements; and VA and private treatment records.  In particular, the VA examination reports documented the Veteran's complaints of left knee pain and showed diagnoses of left knee patellofemoral syndrome and left knee joint osteoarthritis; however, no opinion was rendered.  Moreover, the Veteran's spouse submitted statements indicating that the Veteran has had left knee pain in and since service.  See Veteran's spouse's statements dated November 2004 and June 2016.  Furthermore, the Veteran's spouse indicated that he has personally witnessed the complaints of Veteran's knee pain in and since service.  VA and private treatment records showed continued treatment for her left knee disability.

The above reflects that there is new evidence that relates to the basis for the prior denial.  Most significantly, the Veteran's spouse's statements concerning the Veteran's continuity of symptomatology beginning in service and since had not previously been considered.  The Board finds that the evidence now showing lay evidence describing continuity of symptoms combined with post service medical evidence of treatment for a left knee disability meet the low threshold of 38 C.F.R. § 3.156 and are new and material evidence to reopen the Veteran's claim.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board finds that the lay evidence in this case is competent and credible.  The lay evidence is competent and credible as it pertains to first-hand observations of the Veteran's left knee difficulties since service separation.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Accordingly, the Board finds that the evidence received since February 1999 are new and material evidence, and the reopening of the claim of service connection for a left knee disability is warranted. 

III.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

The Veteran claims that her left knee disability is related to her military service.  In particular, she asserts that her left knee disability began during service and that she has had left knee pain in and since service.  See VA examination report dated November 1996. 

Turning to the evidence of record, a November 1987 STR shows an assessment of patellofemoral syndrome secondary to overuse.  The November 1987 STR is unclear whether the examining physician was assessing the right or left knee; however, the examining physician indicated in a few sentences after his assessment patellofemoral syndrome stated that both of the Veteran's "knees had been unable to heal due to increased activity level."   In a March 1988 STR, an examining physician stated that the Veteran's patellofemoral pain syndrome was resolving.  Similarly, it is unclear whether the March 1988 examining physician was referring to the left or right knee.  A May 1988 STR noted the Veteran's complaints of left knee pain.  

Post service, an August 1994 Reserve STR reflected a left knee patellofemoral syndrome diagnosis and noted that the Veteran had knee trouble from 1986 to 1988.  In May 1996, the Veteran filed a compensation claim for a left knee disability.  Furthermore, during a November 1996 VA examination, the Veteran gave a history of left knee patellofemoral syndrome and reported left knee pain in and since service.  A December 2014 VA examination report shows diagnoses of patellofemoral pain syndrome and left knee joint osteoarthritis.  

Additionally, the evidence of record shows that the Veteran's spouse submitted statements indicating that the Veteran has had left knee pain in and since service.  See Veteran's spouse's statements dated November 2004 and June 2016.  Furthermore, the Veteran's spouse indicated that he has personally witnessed the complaints of Veteran's knee pain in and since service.  

First, the Board finds that the medical evidence of record demonstrates a current left knee disability, namely patellofemoral pain syndrome and left knee joint osteoarthritis.  Thus, a current disability has been established.

Second, the Board finds that the in-service disease or injury element has been met.  Although it is unclear whether during the Veteran's active military service if she was diagnosed with patellofemoral syndrome, in the November 1987 STR, the examining physician appears to address both the right or left knee, particularly since the physicians states that both "knees had been unable to heal due to increased activity level."  Furthermore, the Veteran had complaints of left knee pain during service.  The evidence is thus approximately evenly balanced as to whether the Veteran was diagnosed with left knee patellofemoral syndrome during service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran on this point, the Board finds that the in-service disease element has been met with regard to the left knee. 38 C.F.R. § 3.102 (reasonable doubt resolved in claimant's favor as to "any . . . point").

Third, the Board finds that the Veteran's reported symptoms since service coupled with the evidence of record sufficiently supports a nexus between the current left knee disability and the Veteran's in-service symptoms. 

The evidence shows that during service the Veteran was diagnosed with left knee patellofemoral syndrome.  Following service, as early as 1994, a Reserve STR documented a diagnosis of left knee patellofemoral syndrome, and noted that the Veteran initially had knee pain during service.  Importantly, the Veteran has a current diagnosis of left knee patellofemoral syndrome, which is the same diagnosis she had in service and she reports a continuation of the same exact symptoms since her service and there has been no evidence of any intervening injuries.  Additionally, the Veteran's spouse has also submitted statements indicating that he has witnessed the Veteran complain of her left knee pain in and since service. Notably, treatment records reflect that the Veteran reported left knee pain since service that date prior to her initial claim for service connection in May 1996.  See Reserve STR dated August 1994.  The Board finds that the Veteran's and spouse's statements are competent and credible as the statements have been consistent with the evidence of record.  The Veteran is competent to report factually observable occurrences in service and the timing of the observable symptoms of her disabilities.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The evidence is thus at least evenly balanced as to whether the Veteran's current left knee disability is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for left knee disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The application to reopen a claim of service connection for a left knee disability is granted.

Entitlement to service connection for left knee disability is granted.


REMAND

The Veteran contends that her gastrointestinal disability developed during military service.  Specifically, she asserts that during her military service, she had a C-section and was discharged from the hospital without a bowel movement.  See, e.g., Board hearing transcript dated September 2016.  Six days later, she experienced abdominal pain, was admitted to the hospital, and underwent surgery to remove fecal impaction.  She asserts that she has experienced gastrointestinal problems since her in-service surgery.  Id. 

VA treatment records reflect a current gastrointestinal diagnosis, to include transit colon and gastritis.  

A February 1987 STR confirms that the Veteran had a C-section in November 1986 and that she had complaints of lower abdominal pain.  STRs dated in July 1987 and August 1987 document the Veteran's complaints of gastritis pain.  Notably, during these treatment visits in 1987, the Veteran related her gastritic pain to her C-section that occurred in November 1986.  The examining physicians' notes included irritation of intestines, no bowel movements, and that the Veteran had experienced gastritis pain for six months.  One examining physician assessed constipation.  She was treated with Metamucil and Colace.  STRs dated in July 1989 show the Veteran's continued complaints of gastritic pain. 

The evidence of record suggests that the Veteran's current gastrointestinal disability may be related to in-service events or injuries; however, the Veteran has not been afforded a VA examination and the evidence of record is insufficient to decide the claim.  Accordingly, a remand is necessary to afford the Veteran a VA examination.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

With regard to the increased rating for a right knee disability, the Veteran was last afforded a VA examination in December 2014 to assess the severity of her service-connected right knee disability. 

During the December 2014 VA examination she reported locking, stiffness, swelling, and that her right knee disability impacts her activities.  Upon examination, stability testing was normal.  

The Board notes that in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) found that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.   

Importantly, the December 2014 VA examination did not include joint testing for pain on passive motion, in weight-bearing, or nonweight-bearing.  Moreover, following the December 2014 examination, the Veteran has reported worsening symptoms of her right knee disability.  In particular, in June 2016 statements and during the Board's September 2016 hearing, the Veteran reported that she experiences right knee instability and gait.  She further indicated that she is unable to stand longer than 30 minutes, on some days she requires a wheel chair, and she that requires assistance to use the restroom due to her right knee disability.  

Under these facts, the Board finds that the Veteran should be afforded a new VA examination to assess the current severity of his service-connected right knee disability, to include pertinent findings pursuant to Correia.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Obtain records of treatment that the Veteran may have received at any VA health care facility since April 2016.  All such available documents should be associated with the claims file.

2.  Schedule the Veteran for a VA examination with an appropriate physician to determine the nature and etiology of any gastrointestinal disability, including include transit colon and gastritis.

The claims file, including a copy of this remand, must be made available to the examiner for review on conjunction with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner is requested to obtain a detailed history of the Veteran's symptoms.

For each gastrointestinal disability identified, including transit colon and gastritis, indicate whether it is at least as likely as not that it had its onset during the Veteran's service or is otherwise related to service, to include as due to her C-section? 

In rendering the opinion above, the VA examiner must comment on and address the Veteran's STRs that show assessments of gastritis pain and constipation and the Veteran's continued complaints of gastritic pain that she related to her C-section.  See, e.g., STRs dated July 1987, August 1987, and July 1987. 

The examiner should provide a complete rationale for any opinion given. 

3.  Then, schedule the Veteran for a VA examination to evaluate the severity of her service-connected right knee.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examination should be conducted in accordance with the current disability benefits questionnaire, to include testing consistent with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).

Specifically, in conducting range of motion tests of the right knee, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the left and right knee joints.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All opinions expressed should be accompanied by supporting rationale.

4.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



Department of Veterans Affairs


